Citation Nr: 1820756	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  10-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for varicose veins and residuals of thrombophlebitis of the right lower extremity, to include deep vein thrombosis with post-phlebetic syndrome, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1972 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran presented sworn testimony at a hearing before the undersigned in February 2011.  

The Board remanded this matter in March 2013 and June 2014 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an increased rating for varicose veins and residuals of thrombophlebitis of the right lower extremity, to include deep vein thrombosis with post-phlebetic syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has been precluded from securing or following a substantially gainful occupation as a result of his service-connected disabilities since June 3, 2008.




CONCLUSION OF LAW

The criteria for an award of TDIU have been met effective June 3, 2008.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 4.16.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Board grants entitlement to TDIU effective June 2008 as the evidence of record shows that the Veteran has been precluded from securing or following a substantially gainful occupation due to his service-connected disabilities once he was forced to medically retire.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  A TDIU may be assigned where the schedular rating is less than total.  If the Veteran does not meet the percentage requirements enumerated at 38 C.F.R. § 4.16(a), TDIU may still be assigned on an extraschedular basis following evaluation by the Director of Compensation and Pension Service.  38 C.F.R. § 4.16(b).  
Here, the Director considered and ultimately denied entitlement to TDIU by way of an October 2014 decision.  It is well established that the Board is not bound by this determination.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Instead, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran was forced to retire from the United States Postal Service on June 2, 2008 because of his varicose veins thrombophlebitis and his degenerative disk disease.  Prior to his retirement, the Veteran had worked for USPS for over 20 years.  Because of his varicose veins, the Veteran is unable to treat his back disability.  Service connection is also in effect for tinnitus, a right ankle disability, and right ear hearing loss.  VA examinations indicate that the Veteran may be able to function in a sedentary work environment; however the Board finds that the Veteran's significant leg and back pain, as well as his need for frequent leg elevation preclude him from functioning in a majority of such positions, especially in light of his education, training and work experience.  The limited remainder possible occupations can be considered precluded by the Veteran's lack of relevant experience and skills.  While the Veteran has four years of post-high school education, he spent the last 20 years of his career working as a carrier for USPS.  His occupational skills cannot be considered transferable to a sedentary setting.  Therefore it is unlikely that the Veteran could secure and follow a substantially gainful sedentary position with his disabilities and required accommodation.  Accordingly the Board finds that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities since he retired and is entitled to an award of a TDIU rating effective June 2, 2008.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to TDIU is granted effective June 3, 2008.


REMAND

The issue of whether an increased rating is available for the Veteran's varicose veins and residuals of thrombophlebitis of the right lower extremity, to include deep vein thrombosis with post-phlebetic syndrome must be remanded to ascertain whether the Veteran suffers from "board-like" edema and to ensure that the Board has the Veteran's complete VA medical records.  At his February 2011 hearing, the Veteran indicated that he suffers from board-like edema.  The Veteran's VA medical examinations do not address whether the Veteran's disability is characterized with edema of such severity.  Accordingly, the Board would benefit from a VA medical examination addressing the severity of the Veteran's disability.  Additionally, the Board may be without the Veteran's most recent VA medical records.  With the exception of a single pharmacy renewal notice in June 2017, the Veteran's VA medical records do not appear to have been updated since January 2017.  If the Veteran no longer receives on going treatment at VA medical centers, the Board would benefit from such a confirmation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records.  If no records are available, please make a formal finding and inform the Veteran.  

2.  Ask the Veteran to identify any private medical care providers who treated him for the claimed disabilities. After securing any necessary authorization, obtain records from any identified providers.

3.  Schedule the Veteran for VA examinations to determine the current nature, severity, and occupational impact of his varicose vein disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed. All findings should be reported in detail.

The examiner is asked to specifically discuss whether the Veteran has "board-like" edema.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


